                 Case 1:17-cv-04275-RPK-RML Document 274-34 Filed 07/01/20 Page 1 of 1 PageID #: 8151

                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 31 - Payments Made By Plaintiffs in Last Six Months

 Claim      Patient Check
                               Amount                          Payee                         Post Date                   Plaintiff
Number      Initials Number
406364943   S.S.   172284810   $1,526.60           Almatcare Medical Supply Inc               2/10/2020            Allstate Insurance Co.
419605521   S.D.   111971307   $2,476.84           Almatcare Medical Supply Inc               2/26/2020     Allstate Fire and Casualty Ins. Co.
438456105   A.W.   135836759   $2,370.84           Almatcare Medical Supply Inc              11/27/2019   Allstate Property and Casualty Ins. Co.
467540464   T.N.   156152355   $6,702.54           Almatcare Medical Supply Inc               4/08/2020            Allstate Insurance Co.
235846185   V.U.   196008373   $7,520.30   Daily Medical Equipment Distribution Center Inc    1/30/2020            Allstate Insurance Co.
278216494   J.V.   121845137   $3,710.86   Daily Medical Equipment Distribution Center Inc   11/26/2019            Allstate Insurance Co.
281331736   M.H.   111980295    $300.00    Daily Medical Equipment Distribution Center Inc    3/17/2020   Allstate Property and Casualty Ins. Co.
281331736   M.H.   162216926   $4,610.06   Daily Medical Equipment Distribution Center Inc    1/20/2020   Allstate Property and Casualty Ins. Co.




                                                                   1 of 1                                                                Exhibit 31
